            Case 3:20-cv-05787-SI Document 73 Filed 03/05/21 Page 1 of 22




 1   JASSY VICK CAROLAN LLP                         THOMAS & LOCICERO PL
     KEVIN L. VICK (SBN 220738)                     CAROL JEAN LOCICERO (pro hac vice)
 2    kvick@jassyvick.com                             clocicero@tlolawfirm.com
     800 Wilshire Boulevard, Suite 800              MARK R. CARAMANICA (pro hac vice)
 3   Los Angeles, CA 90017                           mcaramanica@tlolawfirm.com
     Telephone: (310) 870-7048                       601 South Boulevard
 4   Facsimile: (310) 870-7010                      Tampa, FL 33606
                                                    Telephone: (813) 984-3060
 5   Attorneys for Defendant The Poynter            Facsimile: (813) 984-3070
     Institute for Media Studies, Inc.
 6                                                   -and-

 7                                                   DANIELA B. ABRATT (pro hac vice)
                                                     dabratt@tlolawfirm.com
 8                                                   915 Middle River Drive, Suite 309
                                                     Fort Lauderdale, FL 33304
 9                                                   Telephone: (954) 703-3416
                                                     Facsimile: (954) 400-5415
10
                                                    Attorneys for Defendant The Poynter
11                                                  Institute for Media Studies, Inc.

12
                                   UNITED STATES DISTRICT COURT
13
                                  NORTHERN DISTRICT OF CALIFORNIA
14
                                        SAN FRANCISCO DIVISION
15

16   CHILDREN’S HEALTH DEFENSE, a Georgia non-
     profit organization,                      Case No.: 3:20-cv-05787-SI
17
                                    Plaintiff,    DEFENDANT THE POYNTER
18                                                INSTITUTE FOR MEDIA STUDIES,
            v.                                    INC.’S REPLY MEMORANDUM IN
19                                                SUPPORT OF ITS MOTION TO
     FACEBOOK, INC., a Delaware corporation; MARK DISMISS VERIFIED SECOND
20   ZUCKERBERG, a California resident; SCIENCE   AMENDED COMPLAINT
     FEEDBACK, a French corporation; THE POYNTER
21   INSTITUTE FOR MEDIA STUDIES, INC., a         DATE: MARCH 23, 2021
     Florida corporation; and DOES 1-20.          TIME: 11:00 A.M.
22                                                COURTROOM: 1-17TH FLOOR
                                 Defendants.
23

24

25

26

27

28
     CASE NO.: 3:20-CV-05787-SI                          THE POYNTER INSTITUTE FOR MEDIA
                                                         STUDIES, INC.’S REPLY MEMORANDUM IN
                                                         SUPPORT OF ITS MOTION TO DISMISS
                                                         VERIFIED SECOND AMENDED COMPLAINT
                Case 3:20-cv-05787-SI Document 73 Filed 03/05/21 Page 2 of 22




 1                                                        TABLE OF CONTENTS

 2   TABLE OF AUTHORITIES .......................................................................................................... ii
 3   REPLY MEMORANDUM OF POINTS AND AUTHORITIES .................................................. 1
 4        I.        INTRODUCTION ........................................................................................................ 1
 5        II.       THE COURT NEED NOT ACCEPT IMPLAUSIBLE ALLEGATIONS
                    AS TRUE ...................................................................................................................... 2
 6
          III.      CHD’S COUNTS ALSO SUBSTANTIVELY FAIL AS A MATTER OF LAW ....... 5
 7
                    A. As to Bivens, CHD Argues State Action Grounded in Tortured Conspiracy
 8                     Theory, Ingoring that No Claim Lies Against Corporate Entities Like Poynter ... 5
 9
                         State Actor Status Predicated on an Implausible Conspiracy Theory .................... 5
10
                         No Bivens Claim Lies Against Corporations Like Poynter, No Matter the
11                       Grounds................................................................................................................... 8
12                  B. The False Advertising Claim Fails Because it is Vague, CHD and Poynter are
                       Not Competitors, and the PolitiFact Fact-Check is Not Commercial Speech ...... 10
13

14                  C. The RICO Count Fails to Plead Predicate Acts and Remaining RICO Elements..13

15                  D. The Declaratory Relief Would Unconstitutionally Restrain Protected Speech…. 15

16        IV.       CONCLUSION ........................................................................................................... 15
17   SIGNATURE ATTESTATION.................................................................................................... 17
18   CERTIFICATE OF SERVICE ..................................................................................................... 17
19

20

21

22

23

24

25

26

27
                                                                              i
28   CASE NO.: 3:20-CV-05787-SI                                                            THE POYNTER INSTITUTE FOR MEDIA
                                                                                           STUDIES, INC.’S REPLY MEMORANDUM IN
                                                                                           SUPPORT OF ITS MOTION TO DISMISS
                                                                                           VERIFIED SECOND AMENDED COMPLAINT
              Case 3:20-cv-05787-SI Document 73 Filed 03/05/21 Page 3 of 22




 1                                                    TABLE OF AUTHORITIES
     CASES
 2

 3   Ariix, LLC v. NutriSearch Corp., No. 19-55343, 2021 WL 221878 (9th Cir. Jan. 22, 2021)………. 12

 4   Ashcroft v. Iqbal, 556 U.S. 662 (2009) ...................................................................................... ..passim
 5   Association of American Physicians & Surgeons v. Schiff,
 6     No. 20-106 (RC), 2021 WL 354174 (D. D.C. Feb. 2, 2021). ........................................................... 7

 7   Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007) ................................................................. passim

 8   Bivens v. Six Unknown Named Agents of the Federal Bureau of Narcotics,
       403 U.S. 388 (1971) ................................................................................................................. passim
 9
     Bly-Magee v. California, 236 F.3d 1014 (9th Cir. 2001) ..................................................................... 4
10
     Bolger v. Youngs Drug Products Corp., 463 U.S. 60 (1983) ....................................................... 12, 13
11

12   Boule v. Egbert, 980 F.3d 1309 (9th Cir. 2020) ................................................................................... 9

13   Bowyer v. Ducey, No. CV-20-02321-PHX-DJH, 2020 WL 7238261 (D. Ariz. Dec. 9, 2020) ........ 3, 4
14   Brentwood Academy v. Tennessee Secondary School Athletic Association, 531 U.S. 288 (2001) .. 5, 6
15
     Camps Newfound/Owatonna, Inc. v. Town of Harrison, Maine, 520 U.S. 564 (1997) ...................... 12
16
     Contawe v. County of San Mateo,
17     No. 15-cv-00222-JD, 2015 WL 9311919 (N.D. Cal. Dec. 23, 2015) ............................................... 4
18   Correctional Services Corp. v. Malesko, 534 U.S. 61 (2001). ................................................... 8, 9, 10
19
     Davison v. Facebook, Inc., 370 F. Supp. 3d 621 (E.D. Va. 2019). ...................................................... 9
20
     Eclectic Properties East, LLC v. Marcus & Millichap Co., 751 F.3d 990 (9th Cir. 2014) .................. 3
21
     Federal Agency of News LLC v. Facebook, Inc., 432 F. Supp. 3d 1107 (N.D. Cal. 2020) .................. 9
22
     Feminist Women’s Health Center v. Roberts,
23     No. C86-161Z, 1989 WL 56017 (W.D. Wash. May 5, 1989)……………………………………. 14
24
     Freedom Watch, Inc. v. Google, Inc., 368 F. Supp. 3d 30 (D. D.C. 2019)........................................... 9
25
     Hoffman v. Capital Cities/ABC, Inc., 255 F.3d 1180 (9th Cir. 2001)................................................. 13
26
     In re Century Aluminum Co. Securities Litigation, 729 F.3d 1104 (9th Cir. 2013) ............................. 4
27
                                                                           ii
28   CASE NO.: 3:20-CV-05787-SI                                                        THE POYNTER INSTITUTE FOR MEDIA
                                                                                       STUDIES, INC.’S REPLY MEMORANDUM IN
                                                                                       SUPPORT OF ITS MOTION TO DISMISS
                                                                                       VERIFIED SECOND AMENDED COMPLAINT
              Case 3:20-cv-05787-SI Document 73 Filed 03/05/21 Page 4 of 22




 1    In re Gilead Sciences Securities Litigation, 536 F.3d 1049 (9th Cir. 2008) ..................................2, 3

 2    Kelly v. United States, 140 S. Ct. 1565 (2020) ................................................................................14
 3    Lexmark International, Inc. v. State Control Components, Inc., 572 U.S. 118 (2014) .............10, 11
 4
      Manhattan Community Access Corp. v. Halleck, 139 S. Ct. 1921 (2019) .....................................5, 6
 5
      Mimedx Group, Inc. v. Osiris Therapeutics, Inc.,
 6     No. 16 Civ. 3645 (KPF), 2017 WL 3129799 (S.D.N.Y. July 21, 2017) .........................................5
 7    Moss v. United States Secret Service, 572 F.3d 962 (9th Cir. 2009) .................................................2
 8
      Nebraska Press Association v. Stuart, 427 U.S. 539 (1976) ...........................................................15
 9
      Perez v. LinkedIn Corp., No. 5:20-cv-07238-EJD, 2021 WL 519379 (N.D. Cal. Feb. 5, 2021).......9
10
      Planned Parenthood Federation of America, Inc. v. Center For Medical Progress,
11
       No. 16-cv-00236-WHO, 2020 WL 2065700 (N.D. Cal. Apr. 29, 2020) .......................................15
12
      Prager University v. Google LLC,
13     No. 17-CV-06064-LHK, 2018 WL 1471939 (N.D. Cal. Mar. 26, 2018) ........................................9

14    Scheidler v. National Organization for Women, Inc., 537 U.S. 393 (2003) ....................................14
15
      Smith v. United Healthcare Insurance Company,
16     No. 18-cv-06336-HSG, 2019 WL 3238918 (N.D. Cal. July 18, 2019) .......................................4, 5

17    Sprewell v. Golden State Warriors, 266 F.3d 979 (9th Cir. 2001) ....................................................2
18    Thermolife International LLC v. Sparta Nutrition LLC,
       No. CV-19-01715-PHX-SMB, 2020 WL 248164 (D. Ariz. Jan. 16, 2020) ..................................11
19

20    United States v. Garlick, 240 F.3d 789 (9th Cir. 2001). ..................................................................14

21    United States v. Rezko, No. 05 CR 691, 2007 WL 2904014 (N.D. Ill. Oct. 2, 2007) ................14, 15
22    Vess v. Ciba-Geigy Corp. USA, 317 F.3d 1097 (9th Cir. 2003) ......................................................10
23
      Wilson v. Twitter, No. 3:20-cv-00054, 2020 WL 3410349 (S.D. W. Va. May 1, 2020) ...................9
24
      STATUTES
25
      18 U.S.C. § 1343 ..............................................................................................................................13
26

27

28                                                                        - iii -
     CASE NO.: 3:20-CV-05787-SI                                                           THE POYNTER INSTITUTE FOR MEDIA
                                                                                          STUDIES, INC.’S REPLY MEMORANDUM IN
                                                                                          SUPPORT OF ITS MOTION TO DISMISS
                                                                                          VERIFIED SECOND AMENDED COMPLAINT
              Case 3:20-cv-05787-SI Document 73 Filed 03/05/21 Page 5 of 22




 1    FEDERAL RULES

 2    Fed. R. Civ. P. 8 .................................................................................................................................4
 3
      Fed. R. Civ. P. 9(b) ......................................................................................................................4, 10
 4
      MISCELLANEOUS
 5
      All Issues, POLITIFACT, https://www.politifact.com/issues/ .............................................................2
 6
      Charlie Warzel, Don’t Go Down the Rabbit Hole, N.Y. TIMES, Feb. 18, 2021,
 7     https://www.nytimes.com/2021/02/18/opinion/fake-news-media-attention.html ......................1, 2
 8
      CHD Legal Team Led by Robert F. Kennedy, Jr. Sues Facebook, Mark Zuckerberg, and Three of
 9     Facebook’s So-Called “Fact-Checkers”, CHILDREN’S HEALTH DEFENSE, Aug. 18, 2020, (last
       visited Feb. 28, 2021),
10     https://childrenshealthdefense.org/press-release/chd-legal-team-led-by-robert-f-kennedy-jr-sues-
       facebook-mark-zuckerberg-and-three-of-facebooks-so-called-fact-checkers-for-government-
11     sponsored-censorship-false-dispar/ ................................................................................................11
12
      CHD Holds Press Conference with Legal Team and Plaintiff in Lawsuit Against Facebook, Mark
13     Zuckerberg, and Three of Facebook’s So-Called “Fact-Checkers”, CHILDREN’S HEALTH
       DEFENSE, Aug. 20, 2020 (last visited Feb. 28, 2021),
14     https://childrenshealthdefense.org/news/chd-holds-press-conference-with-legal-team-and-
       plaintiff-in-lawsuit-against-facebook-mark-zuckerberg-and-three-of-facebooks-so-called-fact-
15     checkers/ ..................................................................................................................................…..11
16    International Fact-Checking Network Transparency Statement, POYNTER, available at,
17     https://www.poynter.org/international-fact-checking-network-transparency-statement/ ...............7

18    Largest funders of Poynter, POYNTER, https://www.poynter.org/major-funders/ ............................7

19    People and Groups, POLITIFACT, https://www.politifact.com/personalities/ ...................................2
20

21

22

23

24

25

26

27

28                                                                          - iv -
     CASE NO.: 3:20-CV-05787-SI                                                             THE POYNTER INSTITUTE FOR MEDIA
                                                                                            STUDIES, INC.’S REPLY MEMORANDUM IN
                                                                                            SUPPORT OF ITS MOTION TO DISMISS
                                                                                            VERIFIED SECOND AMENDED COMPLAINT
            Case 3:20-cv-05787-SI Document 73 Filed 03/05/21 Page 6 of 22




 1                     REPLY MEMORANDUM OF POINTS AND AUTHORITIES

 2           The simplest solution is preferable to one that is more complex. - Occam’s razor

 3   I.      INTRODUCTION

 4           In times when visions of conspiracy too often drive public discourse and burden the judiciary

 5   with lawsuits devoid of substance, CHD’s Opposition Memorandum (Dkt. No. 70, the “Opposition”)

 6   continues pushing a victimhood fantasy rooted in “deep state” conspiracies. It strings together

 7   disparate allegations—a letter from a Congressman, CDC/WHO vaccine policy, Facebook’s private

 8   speech platform, a fact-checking process, and non-profit funding—in an attempt to state claims

 9   intended to punish civil rights violations by state actors, organized crime syndicates, and false

10   advertising that hurts commercial consumers.

11           Dubious vaccine-related information propagated on Facebook is rightfully subject to

12   scrutiny. Ironically, while CHD argues for its own free speech rights, it eschews the very

13   marketplace of ideas resting at the First Amendment’s core, diving deeper into the imaginings

14   underlying its Verified Second Amended Complaint (“SAC”). Because it cannot compete on ideas,

15   CHD turns to this Court in hopes of violating The Poynter Institute for Media Studies, Inc.’s

16   (“Poynter”) right to comment on speech about vaccines CHD deems counter to its anti-vaxxer

17   theories. Even crediting its implausible version of reality, no Bivens, civil RICO, or Lanham Act

18   claims can be sustained. Thus, no matter how many paranoid allegations are posited in this third

19   round of pleading, this lawsuit must be dismissed with prejudice.

20           And while CHD’s claims fail no matter what deference is given at this stage, their

21   implausibility under Iqbal/Twombly cannot be ignored. CHD views the Defendants as a collective,

22   veiled government-controlled cabal specifically conceived to destroy CHD’s reputation and cripple

23   its fundraising, while also promoting Mark Zuckerberg’s alleged financial interest in 5G buildout.1

24
     1
      CHD would have this Court believe the Defendants have singled out it and its founder, Robert F.
25
     Kennedy, Jr., but Mr. Kennedy’s anti-vaxxer activism attracts a much wider critical audience.
26   Academics studying digital media literacy view him as a textbook opportunity to educate about
     problematic message sources through a process known as SIFT: (S)top, (I)nvestigate the source,
27   (F)ind better coverage, (T)race claims, quotes, and media to the original context. See Charlie Warzel,
                                                        1
28   CASE NO.: 3:20-CV-05787-SI                                   THE POYNTER INSTITUTE FOR MEDIA
                                                                  STUDIES, INC.’S REPLY MEMORANDUM IN
                                                                  SUPPORT OF ITS MOTION TO DISMISS
                                                                  VERIFIED SECOND AMENDED COMPLAINT
            Case 3:20-cv-05787-SI Document 73 Filed 03/05/21 Page 7 of 22




 1    But plausibility, judicial experience, and common sense counsel that, in reality, Facebook simply

 2    sought to stem misinformation on the social media platform it owns and engaged fact-checking

 3    organizations like Poynter to assess public health information postings at odds with scientific

 4    consensus. This better explains why, for example, third-party content shared on CHD’s Facebook

 5    page that was fact-checked by Poynter was corrected consistent with Poynter’s critique—and is

 6    not part of a nefarious plot against CHD.

 7    II.    THE COURT NEED NOT ACCEPT IMPLAUSIBLE ALLEGATIONS AS TRUE

 8            CHD misconstrues applicable motion to dismiss standards, inviting this Court to stretch

 9    the deference given to the “truth” of pleading allegations into one that blindly accepts every

10    conclusion alleged, no matter how disjointed or far-fetched. This is not the standard. As set forth

11    in Poynter’s Motion to Dismiss and Incorporated Memorandum (Dkt. No. 68, “Poynter Memo”),

12    to survive a motion to dismiss, a plaintiff must plead enough facts to state a claim that on its face

13    is not simply a possibility but actually plausible based on context, judicial experience, and

14    common sense. See Poynter Memo at 7-8. Unsurprisingly, CHD focuses on deference and its

15    claimed need to take discovery to expose the imagined conspiracy. See Opposition at 6-7.

16            Accepting CHD’s conclusions would turn Iqbal/Twombly on its head. First, despite the

17    general deference complaints receive at this stage, courts are not required to credit “unreasonable
18
      inferences” or “unwarranted deductions of fact” to save plaintiffs from motions to dismiss. See
19
      Moss v. U.S. Secret Serv., 572 F.3d 962, 971 (9th Cir. 2009) (citing Sprewell v. Golden State
20
      Warriors, 266 F.3d 979, 988 (9th Cir. 2001)); In re Gilead Sciens. Sec. Litig., 536 F.3d 1049,
21

22

23
      Don’t Go Down the Rabbit Hole, N.Y. TIMES, Feb. 18, 2021, available at:
24    https://www.nytimes.com/2021/02/18/opinion/fake-news-media-attention.html. Moreover, CHD’s
      claim that Poynter/PolitiFact exist to undermine CHD’s message is belied by, for example, the
25    wide-ranging topics PolitiFact covers. Since its inception in 2007, PolitiFact has covered hundreds
      upon hundreds of topics and people/organizations of public interest. See
26    https://www.politifact.com/issues/; https://www.politifact.com/personalities/. It is equally absurd
27    that Poynter’s International Fact-Checking Network (“IFCN”), founded years before any
      allegations in this lawsuit to develop best practices and collaboration among fact-checkers, exists
28    to provide a veneer of credibility to organizations whose true mission is solely to discredit CHD.
                                                        -2-
     CASE NO.: 3:20-CV-05787-SI                                   THE POYNTER INSTITUTE FOR MEDIA
                                                                  STUDIES, INC.’S MOTION TO DISMISS
                                                                  VERIFIED SECOND AMENDED COMPLAINT
            Case 3:20-cv-05787-SI Document 73 Filed 03/05/21 Page 8 of 22




 1    1055 (9th Cir. 2008) (same). In fact, when assessing plausibility, courts must also consider an

 2    “obvious alternative explanation” for a defendant’s alleged conduct. See Eclectic Props. E., LLC
 3
      v. Marcus & Millichap Co., 751 F.3d 990, 996 (9th Cir. 2014) (quoting Bell Atlantic Corp. v.
 4
      Twombly, 550 U.S. 544, 567 (2007)). A complaint should be dismissed “when defendant’s
 5
      plausible alternative explanation is so convincing that plaintiff’s explanation is implausible.” Id.
 6
      (emphasis in original).
 7

 8            For example, in Eclectic Property East, plaintiff alleged that defendants acted with intent

 9    to defraud under RICO when they inflated real estate prices and corresponding rent payments
10    based on sham appraisals. Id. at 994-95. The court applied the standards under Iqbal/Twombly as
11
      well as their “judicial experience and common sense” to reject the contention that the allegations
12
      were plausible, instead finding real estate values can fluctuate based on market conditions: “The
13
      Plaintiffs’ fraud theory is not plausible when considered in light of the innocent explanation that
14

15    failure of franchise businesses in making rental payments, and their abandonment of leases, took

16    place in the context of a deep national recession.” Id. at 998-99.

17            One of the many failed recent election challenges also illustrates the point. In Bowyer v.
18    Ducey, plaintiffs sought to overturn the 2020 presidential election results based on claims that the
19
      election was fraudulent. They relied on over 300 pages of attachments to the complaint to support
20
      claims of conspiracy to manipulate results, “irregularities” with the signature matching process
21
      and voting machines, and voting machine hacking to preload blank ballots and then cast them for
22

23    President Biden. See Bowyer v. Ducey, No. CV-20-02321-PHX-DJH, 2020 WL 7238261, at *13-

24    14 (D. Ariz. Dec. 9, 2020). The court rightfully noted that “[a]lthough a plaintiff’s specific factual

25    allegations may be consistent with a plaintiff’s claim, a district court must assess whether there are
26
      other ‘more likely explanations’ for a defendant’s conduct such that a plaintiff’s claims cannot
27
      cross the line ‘from conceivable to plausible.’” Id. at *13 (emphasis added).
28
                                                       -3-
     CASE NO.: 3:20-CV-05787-SI                                   THE POYNTER INSTITUTE FOR MEDIA
                                                                  STUDIES, INC.’S MOTION TO DISMISS
                                                                  VERIFIED SECOND AMENDED COMPLAINT
            Case 3:20-cv-05787-SI Document 73 Filed 03/05/21 Page 9 of 22




 1            The Bowyer court granted the motion to dismiss because the plaintiff failed to adequately

 2    plead fraud, holding that while a spike in votes for President Biden “could be explained by an
 3
      illicit hacking of the voting machinery in Arizona, the spike is ‘not only compatible with, but
 4
      indeed was more likely explained by, lawful, unchoreographed’ reporting of early ballot
 5
      tabulation.” Id. at *14 (quoting Ashcroft v. Iqbal, 556 U.S. 662, 680 (2009)) (emphasis in
 6
      original); see also In re Century Aluminum Co. Sec. Litig., 729 F.3d 1104, 1108 (9th Cir. 2013)
 7

 8    (dismissing complaint because allegations were only “possible rather than plausible” and noting

 9    where allegations were “‘merely consistent with’ their favored explanation but are also consistent
10    with the alternative explanation...[s]omething more is needed, such as facts tending to exclude the
11
      possibility that the alternative explanation is true.”) (emphasis in original).
12
              CHD also seeks to avoid dismissal of the SAC by arguing it should be permitted discovery
13
      to substantiate its claims. See Opposition at 6-7, 20. This too is wrong. The law does not permit
14
      CHD to simply draw claims from thin air, aver Poynter is magically in possession of information
15
      that would prove its theories, and then argue entitlement to discovery before dismissal can occur.
16
      Plausibility must always be established first. See, e.g., Contawe v. Cty. of San Mateo, No. 15-cv-
17
      00222-JD, 2015 WL 9311919, at *3 (N.D. Cal. Dec. 23, 2015) (rejecting plaintiff’s argument that
18
      “[f]urther facts in support of the complaint can be obtained through discovery” because the
19
      “notice-pleading standard under Rule 8 ‘does not unlock the doors of discovery for a plaintiff
20
      armed with nothing more than conclusions.’”) (quoting Iqbal, 556 U.S. at 678-79). When, as here,
21
      fraud allegations are present, the same is true under Rule 9 which “serves not only to give notice
22
      to defendants of the specific fraudulent conduct against which they must defend, but also ‘to deter
23
      the filing of complaints as a pretext for the discovery of unknown wrongs…’” Bowyer, 2020 WL
24
      7238261 at *12 (quoting Bly-Magee v. Cal., 236 F.3d 1014, 1018 (9th Cir. 2001)).
25
              CHD’s reliance on Smith v. United Healthcare Insurance Company is unavailing. See
26
      Opposition at 6-7. In Smith, a plaintiff asserted a Parity Act violation against an insurer, alleging it
27

28    discriminated against mental health services. Smith v. United Healthcare Ins. Co., No. 18-cv-
                                                     -4-
     CASE NO.: 3:20-CV-05787-SI                                    THE POYNTER INSTITUTE FOR MEDIA
                                                                   STUDIES, INC.’S MOTION TO DISMISS
                                                                   VERIFIED SECOND AMENDED COMPLAINT
             Case 3:20-cv-05787-SI Document 73 Filed 03/05/21 Page 10 of 22




 1    06336-HSG, 2019 WL 3238918, at *2 (N.D. Cal. July 18, 2019). The court was not evaluating

 2    whether the claim was “plausible.” See id. at *5-6. Instead, the court rejected defendant’s
 3
      argument that plaintiff was required at the outset to identify a specific “medical or surgical
 4
      analogue for which [defendant] does not apply a comparable reimbursement reduction.” Id. at *6.
 5
      Such pleading was not required when the analogue was “peculiarly within the possession and
 6
      control of” the defendant. Id. CHD’s citation to Mimedx Group, Inc. v. Osiris Therapeutics, Inc. is
 7

 8    equally unavailing. The salient issue again was whether the allegations were specific enough given

 9    that certain details would be difficult to allege absent discovery. Again, the court did not question
10    the actual plausibility of the claims. See Mimedx Grp., Inc. v. Osiris Therapeutics, Inc., No. 16
11
      Civ. 3645 (KPF), 2017 WL 3129799, at *8 (S.D.N.Y. July 21, 2017). All told, courts do not
12
      permit a “ready-fire-aim” pleading approach that later asserts a need for discovery to prove
13
      facially implausible claims. CHD’s arguments in this regard should be rejected.
14

15    III.    CHD’S COUNTS ALSO SUBSTANTIVELY FAIL AS A MATTER OF LAW

16             A.    As to Bivens, CHD Argues State Action Grounded in Tortured Conspiracy
                     Theory, Ignoring that No Claim Lies Against Corporate Entities Like Poynter.
17
               State Actor Status Predicated on an Implausible Conspiracy Theory
18
               “[S]tate action may be found if, though only if, there is such a ‘close nexus between the
19

20    State and the challenged action’ that seemingly private behavior ‘may be fairly treated as that of

21    the State itself.’” Brentwood Acad. v. Tenn. Secondary Sch. Athletic Ass’n, 531 U.S. 288, 295

22    (2001) (citation omitted). CHD wields the state action doctrine as a sword, but it is better viewed
23
      as a shield to enforce the “boundary between the governmental and the private” thus “protect[ing]
24
      a robust sphere of individual liberty.” Manhattan Cmty. Access Corp. v. Halleck, 139 S. Ct. 1921,
25
      1928 (2019). This is particularly so when the First Amendment is implicated. Id. at 1932 (rejecting
26
      theory that state regulation makes a private party a state actor, and noting that “would significantly
27

28    endanger individual liberty and private enterprise” and “would be especially problematic in the
                                                      -5-
     CASE NO.: 3:20-CV-05787-SI                                   THE POYNTER INSTITUTE FOR MEDIA
                                                                  STUDIES, INC.’S MOTION TO DISMISS
                                                                  VERIFIED SECOND AMENDED COMPLAINT
           Case 3:20-cv-05787-SI Document 73 Filed 03/05/21 Page 11 of 22




 1    speech context, because it could eviscerate certain private entities’ rights to exercise editorial

 2    control over speech and speakers on their properties or platforms.”).
 3
               CHD argues certain Brentwood indicia of state action conclusively establish it here. See
 4
      Opposition at 9-10. But Brentwood does not lay down a rigid test as no “set of circumstances [is]
 5
      absolutely sufficient, for there may be some countervailing reason against attributing activity to
 6
      the government.” Brentwood, 531 U.S. at 295 (citations omitted). Nevertheless, CHD concludes
 7

 8    Poynter’s alleged conduct a) results from coercive government power, b) is joint action with

 9    government, and c) encouraged by government. CHD gets there by playing an implausible game
10    of “six degrees of separation” that fails to establish a “close nexus.” See Opposition at 9-10.
11
      Because CHD cannot allege any plausible, direct relationship between Poynter and a government
12
      plot to silence CHD, it resorts to circular allegations requiring multiple fantastical leaps. PolitiFact
13
      is operated by Poynter, a non-profit that has for decades been a center for developing impactful
14

15    journalism and ethics. Yet, CHD wants this Court to now assume that Poynter is the antithesis of a

16    journalism center: a covert arm of government.

17            CHD first envisions a vendetta among Facebook, Mr. Zuckerberg and the CDC/WHO to
18    attack CHD. See, e.g., SAC, Dkt. No. 65-1 at ¶ 9. This has its roots in a February 2019 letter from
19    Rep. Adam Schiff warning Facebook to take action on vaccine misinformation on its platform or
20    potentially risk losing certain immunities under Section 230 of the CDA. See id. at ¶¶ 60-68.
21    Facebook and Mr. Zuckerberg then allegedly cave, begin working at the behest of the CDC/WHO,
22    and design a nefarious fact-checking campaign aimed at CHD. See id. at ¶¶ 69-80.2
23            CHD then posits Facebook engages Poynter, which has operated IFCN since 2015 (see
24    SAC at ¶ 98), four years before the Schiff letter, to supply accredited fact-checking services like
25

26    2
       At the same time Facebook and Mr. Zuckerberg are allegedly being strong-armed by
27    government, CHD also pleads that Mr. Zuckerberg has independent, personal motivations in
      promoting sound vaccine policy and has connections to a charity (CZI) that promotes this as well.
28    See SAC at ¶¶ 281-83. This contradicts any claims of coercion, encouragement, or joint action.
                                                     -6-
     CASE NO.: 3:20-CV-05787-SI                                    THE POYNTER INSTITUTE FOR MEDIA
                                                                   STUDIES, INC.’S MOTION TO DISMISS
                                                                   VERIFIED SECOND AMENDED COMPLAINT
           Case 3:20-cv-05787-SI Document 73 Filed 03/05/21 Page 12 of 22




 1    PolitiFact. The SAC contains no allegations that Poynter had contact with Rep. Schiff or the

 2    CDC/WHO, that Poynter knew of the alleged interactions with Facebook, or that there was any

 3    coercion/meeting of the minds to implement a government censorship scheme and anoint fact-

 4    checkers whose mission was to flag content on CHD’s page.3 Instead, CHD concludes Facebook

 5    controls the entirety of the fact-checking process, assuming sinister motivations for Facebook, and

 6    labeling Poynter Facebook’s hand puppet. See Opposition at 8. This Court is left to leap to the

 7    conclusion that Poynter is now knowingly doing the government’s bidding.

 8            CHD then turns to Poynter’s finances—drawing wild connections between Facebook,

 9    unrelated government funders,4 2016 Presidential executive orders, and Rep. Schiff—to conclude

10    Poynter is on the take, doing government’s bidding. Poynter allegedly gets funding from

11    Facebook and the National Endowment for Democracy, which allegedly receives Congressional

12    funding through the State Department. See SAC at ¶ 98; Opposition at 10. The State Department

13    also is alleged to provide funding to IFCN and to be tasked with implementing Executive Order

14    (“EO”) 13747, the “Global Health Security Agenda.” Among many things, the EO seeks to

15    improve immunization rates. See id. at ¶ 99. CHD next concludes that the State Department/NED

16    funding was made for Poynter to execute EO 13747 to “induce fact-checker censorship” of CHD.

17    See id. at ¶ 101. CHD then alleges that Rep. Schiff sits on NED’s advisory board. See id. at ¶ 98.

18    For CHD, this all again supports a conclusion that Poynter, who is levels removed from Rep.

19    Schiff and executive orders, is somehow working in concert with government.

20

21

22    3
        Rep. Schiff was recently sued by a different group of anti-vaxxers who claimed his 2019 letter to
23    Facebook (and similar letters to Amazon and Google) rendered them unable to receive vaccine-
      related information they sought online. The case was dismissed. Among other things, the court
24    noted the implausible nature of allegations that Rep. Schiff’s “very generalized public
      statements” regarding vaccine misinformation on social media would cause companies to alter
25    editorial policy or modify their specific treatment of the plaintiff. See Ass’n of Am. Physicians &
      Surgeons v. Schiff, No. 20-106 (RC), 2021 WL 354174, at *6 (D. D.C. Feb. 2, 2021).
26
      4
27     In reality, Poynter has numerous funding sources that CHD ignores. Its major funding sources
      are publicly available: https://www.poynter.org/major-funders/. IFCN’s are too:
28    https://www.poynter.org/international-fact-checking-network-transparency-statement/.
                                                     -7-
     CASE NO.: 3:20-CV-05787-SI                                 THE POYNTER INSTITUTE FOR MEDIA
                                                                STUDIES, INC.’S MOTION TO DISMISS
                                                                VERIFIED SECOND AMENDED COMPLAINT
           Case 3:20-cv-05787-SI Document 73 Filed 03/05/21 Page 13 of 22




 1            All told, CHD pleads a conspiracy requiring this Court to make several implausible

 2    connections and assumptions at multiple levels. But arguing such allegations that could be

 3    consistent with a conspiracy to execute the state’s will falls far short of alleging something that is

 4    plausible. Poynter is simply not a state actor and no Bivens claim lies.

 5            No Bivens Claim Lies Against Corporations Like Poynter, No Matter the Grounds

 6           CHD argues that because the Ninth Circuit has recognized First Amendment-based Bivens

 7    claims and it allegedly has no alterative remedies, it is permitted to pursue its Bivens damages
 8
      claim against Poynter regardless of the Supreme Court’s express admonition against suing
 9
      corporate entities under Bivens. See Opposition at 10-11. CHD is wrong because: (1) Supreme
10
      Court precedent is clear that Bivens claims cannot be brought against a corporation, irrespective of
11
      the alleged nature of the constitutional violation; (2) CHD is not claiming violation of any “well
12

13    established” First Amendment right; and (3) Bivens is rarely extended.

14            CHD is seeking money damages under Count I (see Opposition at 11; SAC at ¶ 304), and
15    Supreme Court precedent is clear that Bivens is limited to providing a damages remedy against
16
      individual federal officers for constitutional deprivations when no alternative remedy exists. See
17
      Corr. Servs. Corp. v. Malesko, 534 U.S. 61, 70-71 (2001). As noted in Poynter’s memorandum,
18
      the Court was explicit that permitting Bivens to be extended to corporate entities would wholly
19

20    undermine its purpose of deterring individual action. See Poynter Memo at 10. Further, while

21    Malesko did discuss that it was not a situation where the plaintiff lacked alternative remedies (thus

22    further undermining any Bivens claim), it did not hold, as CHD would apparently have this Court
23    find, that the absence of an adequate alternative legal remedy would then permit a plaintiff to
24
      proceed under Bivens against a corporate entity. See Malesko, 534 U.S. at 72-73. In all
25
      circumstances, and regardless of the nature of the claimed constitutional deprivation, Bivens is
26
      limited to remedies against individual federal officers. Id. at 66.
27

28
                                                       -8-
     CASE NO.: 3:20-CV-05787-SI                                   THE POYNTER INSTITUTE FOR MEDIA
                                                                  STUDIES, INC.’S MOTION TO DISMISS
                                                                  VERIFIED SECOND AMENDED COMPLAINT
           Case 3:20-cv-05787-SI Document 73 Filed 03/05/21 Page 14 of 22




 1            Yet, CHD argues that because the Ninth Circuit in Boule v. Egbert extended Bivens to

 2    apply to certain First Amendment violations, it is now somehow permitted to pursue Poynter for
 3
      money damages. See Opposition at 11. CHD misreads the significance of Boule. Boule filed a
 4
      Bivens claim against Egbert, an individual federal border patrol agent. See Boule v. Egbert, 980
 5
      F.3d 1309, 1312 (9th Cir. 2020). He alleged that after complaining to Egbert’s superiors about an
 6
      immigration check inquiry Egbert initiated on Boule’s business property, Egbert retaliated by,
 7

 8    among other things, requesting the IRS look into Boule’s tax status. Id.

 9            First, the Boule case dealt with the application of Bivens to an individual federal officer,
10    not a private corporate entity. See id. at 1312-13. It does not interpret Malesko, nor does it ever
11
      cite the case. Second, the Boule court, cognizant of the hesitance of courts to even modestly
12
      extend Bivens to establish new implied rights, permitted a First Amendment-based claim to
13
      proceed because the particular facts of that case set out a “well established” First Amendment
14

15    retaliation claim. See id. at 1316. CHD’s claim in this case—that its speech on a private social

16    media platform is protected by the First Amendment and trumps others’ speech rights—is

17    anything but well-established. Indeed, as the growing body of case law addressing the issue
18    establishes, such claims—often in Bivens contexts with courts (including this Court) questioning
19
      imparting state actor status on social media companies—are rejected.5
20

21

22
      5
23     See, e.g., Perez v. LinkedIn Corp., No. 5:20-cv-07238-EJD, 2021 WL 519379 (N.D. Cal. Feb. 5,
      2021); Fed. Agency of News LLC v. Facebook, Inc., 432 F. Supp. 3d 1107 (N.D. Cal. 2020);
24    Prager Univ. v. Google LLC, No. 17-CV-06064-LHK, 2018 WL 1471939 (N.D. Cal. Mar. 26,
      2018), aff’d, 951 F.3d 991 (9th Cir. 2020); Wilson v. Twitter, No. 3:20-cv-00054, 2020 WL
25    3410349 (S.D. W. Va. May 1, 2020), report and recommendation adopted, 2020 WL 3256820
26    (S.D. W. Va. June 16, 2020); Freedom Watch, Inc. v. Google, Inc., 368 F. Supp. 3d 30 (D. D.C.
      2019), aff’d, 816 F. App’x 497 (D.C. Cir. 2020), cert. petition filed, Jan. 2, 2021; Davison v.
27    Facebook, Inc., 370 F. Supp. 3d 621 (E.D. Va. 2019), per curiam aff’d, 774 F. App’x 162 (4th
      Cir. 2019), cert. denied, 140 S. Ct. 1111 (2020).
28
                                                       -9-
     CASE NO.: 3:20-CV-05787-SI                                   THE POYNTER INSTITUTE FOR MEDIA
                                                                  STUDIES, INC.’S MOTION TO DISMISS
                                                                  VERIFIED SECOND AMENDED COMPLAINT
           Case 3:20-cv-05787-SI Document 73 Filed 03/05/21 Page 15 of 22




 1            Finally, because Bivens jurisprudence counsels a limited remedy applicable to few

 2    circumstances, it should not be gratuitously extended, as CHD urges. See Malesko, 534 U.S. at 68-
 3
      69. There simply is no Bivens claim here.
 4
              B.     The False Advertising Claim Fails Because it is Vague, CHD and Poynter are
 5                   Not Competitors, and the PolitiFact Fact-Check is Not Commercial Speech.
 6            CHD’s argument that it has pled a Lanham Act false advertising claim aptly illustrates the
 7
      attenuated nature of this lawsuit. It argues that (1) it has plead fraud sufficiently; (2) as non-
 8
      profits, CHD and Poynter are competitors because all non-profits seek donor dollars; and (3) a
 9
      fact-check of third-party speech about public health matters is commercial speech. See Opposition
10

11    at 15-18. CHD is again wrong.

12            First, CHD has not satisfied the fraud particularity requirements of Rule 9(b). To do so, it

13    must satisfy “the who, what, when, where, and how” of the claimed fraud. Vess v. Ciba-Geigy
14    Corp. USA, 317 F.3d 1097, 1106 (9th Cir. 2003). CHD cannot plead anything more than strained
15
      conspiracy theories. It does not identify a single “consumer” who was “defrauded” by the fact-
16
      check, when that fraud occurred, or how consumers were “defrauded” by a fact-check whose basis
17
      was fully disclosed. This is of course impossible to do when the subject reporting on third-party
18

19    Collective Evolution’s headline was deemed a valid critique by Collective Evolution itself. CHD

20    also cannot specifically allege how the “false” fact-check on the Collective Evolution article led to

21    any fundraising harm to CHD, or any fundraising boon for Poynter. Fraud allegations cannot rest
22
      in thin air, and CHD has failed to satisfy Rule 9(b).
23
              Second, CHD implausibly argues (but does not allege in the SAC) that it and Poynter are
24
      competitors under the Lanham Act.6 See Opposition at 6, 15. CHD cites Lexmark for the
25

26

27
      6
       CHD takes another leap by suggesting that “donate” buttons appearing on PolitiFact’s website
      are designed to drive donations away from CHD to it. See Opposition at 6. Like most non-profits,
28    PolitiFact’s public website contains donate buttons just as CHD’s public website contains a
                                                     - 10 -
     CASE NO.: 3:20-CV-05787-SI                                    THE POYNTER INSTITUTE FOR MEDIA
                                                                   STUDIES, INC.’S MOTION TO DISMISS
                                                                   VERIFIED SECOND AMENDED COMPLAINT
           Case 3:20-cv-05787-SI Document 73 Filed 03/05/21 Page 16 of 22




 1    proposition that one need not be a direct competitor to assert a Lanham Act false advertising

 2    claim. See Opposition at 15. Yet in Lexmark, there was a clear competitive nexus between the
 3
      companies that could influence consumer behavior: a printer/toner cartridge company and a
 4
      company selling components used in aftermarket to refurbish cartridges. CHD further ignores the
 5
      additional Lexmark holding that false “advertising” must have also proximately caused
 6
      commercial injury. See Lexmark Int’l, Inc. v. State Control Components, Inc., 572 U.S. 118, 132-
 7

 8    34 (2014) (noting the key inquiry is whether “the harm alleged has a sufficiently close connection

 9    to the conduct the [Lanham Act] prohibits”). CHD’s allegations of alleged harm and its causes fail
10    Iqbal/Twombly and are speculative and conclusory. See Iqbal, 556 U.S. at 680. They further do
11
      not satisfy the threshold “zone of interests” test set out in Lexmark. See Thermolife Int’l LLC v.
12
      Sparta Nutrition LLC, No. CV-19-01715-PHX-SMB, 2020 WL 248164, at *9 (D. Ariz. Jan. 16,
13
      2020) (dismissing complaint that failed to “connect[] the dots” between the purported false
14

15    advertising and alleged harm noting that the “attenuated relationship between Plaintiff and

16    Defendant's products warrants no inference that a profit gained by Defendant would have

17    necessarily gone to Plaintiff.”). The mental leaps required to substantiate CHD’s allegations doom
18    the Lanham Act claim.
19
              The additional case law CHD cites in support of its “competitor” argument is
20
      unremarkable. It seizes on general points of law, grounded in entirely different scenarios: (1) non-
21

22

23
      “Support Our Efforts” page and “Donate” links throughout. And similar to recent voter “fraud”
24    cases, CHD is fundraising off this lawsuit, holding “press conferences” and issuing releases that
      include donation solicitations. See, e.g., https://childrenshealthdefense.org/press-release/chd-legal-
25    team-led-by-robert-f-kennedy-jr-sues-facebook-mark-zuckerberg-and-three-of-facebooks-so-
      called-fact-checkers-for-government-sponsored-censorship-false-dispar/, Aug. 18, 2020 (last
26    visited Feb. 28, 2021); https://childrenshealthdefense.org/news/chd-holds-press-conference-with-
27    legal-team-and-plaintiff-in-lawsuit-against-facebook-mark-zuckerberg-and-three-of-facebooks-so-
      called-fact-checkers/, Aug. 20, 2020 (last visited Feb. 28, 2021).
28
                                                      - 11 -
     CASE NO.: 3:20-CV-05787-SI                                  THE POYNTER INSTITUTE FOR MEDIA
                                                                 STUDIES, INC.’S MOTION TO DISMISS
                                                                 VERIFIED SECOND AMENDED COMPLAINT
           Case 3:20-cv-05787-SI Document 73 Filed 03/05/21 Page 17 of 22




 1    profits can acquire trademark rights and sue for infringement and (2) non-profits are not precluded

 2    from suing for damages under the Lanham Act. See Opposition at 16. Similarly, CHD then cites
 3
      Camps Newfound/Owatonna, Inc. v. Town of Harrison, Me., 520 U.S. 564 (1997), holding non-
 4
      profit activity can be commercial activity for purposes of the dormant commerce clause. See
 5
      Opposition at 16. These cites do nothing to support CHD’s claim that Poynter is its competitor.
 6
              Finally, CHD argues Poynter’s critique of a third-party’s speech about vaccine
 7

 8    effectiveness on certain coronaviruses is commercial. Poynter does not fully re-argue why this

 9    critique does not qualify as commercial speech (see Poynter Memo at 12-15). It does, however,
10    highlight how case law cited in the Opposition does not help CHD. Presumably because it
11
      involves a ratings/certification system, CHD cites to the recent Ninth Circuit decision in Ariix. See
12
      Opposition at 16-17; Ariix, LLC v. NutriSearch Corp., No. 19-55343, 2021 WL 221878, at *1-3
13
      (9th Cir. Jan. 22, 2021). CHD focuses on the very different facts of Ariix concerning an alleged
14

15    “pay-to-play” certification system where a nutritional supplement company, Ariix, accused the

16    publisher of a well-known supplement guide of promoting a competitor and refusing to provide

17    certifications in exchange for direct payments and benefits. See id. Those facts are a far cry from
18    what CHD alleges here, and it ignores the bigger picture of whether speech is in fact commercial
19
      for purposes of the Lanham Act. For example, citing Bolger v. Youngs Drug Prods. Corp., 463
20
      U.S. 60 (1983), the Ariix court specifically noted that the third Bolger commercial speech factor—
21
      whether a speaker has an economic motivation7—asks whether a speaker “acted primarily out of
22

23    economic motivation, not simply whether the speaker had any economic motivation.” Id. at *6

24    (emphasis in original). It goes further to note that not all economic motivation even qualifies. “A

25    simple profit motive to sell copies of a publication or to obtain an incidental economic benefit,
26

27    7
       The third element of a Lanham Act claim—whether speech was made to influence consumers to
28    buy a defendant’s goods/services—similarly involves pleading plausible economic motivation.
                                                   - 12 -
     CASE NO.: 3:20-CV-05787-SI                                  THE POYNTER INSTITUTE FOR MEDIA
                                                                 STUDIES, INC.’S MOTION TO DISMISS
                                                                 VERIFIED SECOND AMENDED COMPLAINT
           Case 3:20-cv-05787-SI Document 73 Filed 03/05/21 Page 18 of 22




 1    without more, does not make something commercial speech. Otherwise, virtually any newspaper,

 2    magazine, or book for sale could be considered a commercial publication.”8 Id.
 3
              Under both Bolger and the Lanham Act itself, it is facially clear that Poynter’s motivation
 4
      was to fact-check the accuracy of a third-party headline, not somehow convince would-be CHD
 5
      donors to instead contribute to Poynter. And even crediting such implausible claims, it could never
 6
      plausibly be concluded that the primary purpose motivating the fact-check was an economic one.
 7

 8    Count II fails, and this Court should dismiss it with prejudice.

 9            C.     The RICO Count Fails to Plead Predicate Acts and Remaining RICO Elements.
10            CHD argues it has plausibly pled a civil RICO claim. See Opposition at 12-14. As to
11
      Poynter, CHD focuses primarily on its allegations regarding the “predicate acts” element of a
12
      RICO claim. CHD theorizes that the predicate acts here were actions constituting wire fraud under
13
      18 U.S.C. § 1343, namely, the subject Collective Evolution fact-check and Poynter’s IFCN fact-
14

15    checker certifications, which CHD claims are deceptive because these fact-checkers are allegedly

16    controlled by Facebook. See Opposition at 12. But neither of these qualifies as a RICO “predicate

17    act” because neither is itself an act of wire fraud. 9 Thus, CHD has failed to allege any plausible
18    facts to establish all the three elements of wire fraud as to each alleged predicate act: “(1) a
19
      scheme to defraud, (2) use of the wires in furtherance of the scheme and (3) a specific intent to
20

21
      8
       CHD’s later reliance on Hoffman v. Cap. Cities/ABC, Inc., further undermines its position. See
22    Opposition at 19-20. In Hoffman, the defendant published a magazine article featuring altered
23    images of celebrities from classic movies, including Dustin Hoffman. See Hoffman, 255 F.3d
      1180, 1183 (9th Cir. 2001). Hoffman sued under the Lanham Act, arguing the publication was
24    commercial speech. Id. The court declined to deem the publication “commercial” even though it
      was for-profit, the article may have helped sell copies, and a “shopper’s guide” was printed in the
25    back. Id. Because it was not commercial speech, actual malice applied. Id. at 1188-89.
26    9
       In its Opposition, CHD cites to a number of paragraphs in the SAC that purportedly allege
27    predicate acts. But it fails to explain how they constitute wire fraud. For example, it cites to
      paragraphs regarding Poynter/IFCN’s alleged receipt of state funding. See Opposition at 12 (citing
28    SAC ¶¶ 98, 101). Government funding does not constitute wire fraud and is not a predicate act.
                                                       - 13 -
     CASE NO.: 3:20-CV-05787-SI                                    THE POYNTER INSTITUTE FOR MEDIA
                                                                   STUDIES, INC.’S MOTION TO DISMISS
                                                                   VERIFIED SECOND AMENDED COMPLAINT
           Case 3:20-cv-05787-SI Document 73 Filed 03/05/21 Page 19 of 22




 1    deceive or defraud.” United States v. Garlick, 240 F.3d 789, 792 (9th Cir. 2001). Moreover, CHD

 2    has not alleged anything establishing how Poynter “used the wires” in certifying an organization
 3
      under IFCN or receiving government funds in furtherance of the scheme. Instead, it takes random,
 4
      unrelated facts, trying to patch together a Frankenstein-like assertion that the conspiracy itself is
 5
      why the fact-check and the IFCN certification constitute predicate acts.10
 6
              CHD further conclusively posits that the scheme was to “defund and damage CHD,”
 7

 8    reviving its unpled argument that CHD and Poynter are somehow funding “competitors” and

 9    Poynter intended to steal CHD donations. See Opposition at 12-14. As noted earlier, CHD has not
10    plausibly pled any such allegations and only suggests them through argument now in its
11
      Opposition. Even so, CHD cannot and, consequently, has not alleged Poynter actually obtained
12
      any money or property, a fatal deficiency. See Scheidler v. Nat’l Org. for Women, Inc., 537 U.S.
13
      393, 404-05, 411 (2003) (even if a defendant sought to deprive plaintiff of a property interest and
14

15    succeeded in shutting down plaintiff’s business, RICO claim failed because defendant obtained no

16    money or property from plaintiff); Kelly v. United States, 140 S. Ct. 1565, 1571 (2020) (wire fraud

17    statute requires a showing that defendant in fact obtained money or property from the person
18    deceived to “prevent[] these statutes from criminalizing all acts of dishonesty.”). Thus, even if
19
      somehow the SAC could plausibly allege an intent to deceive through Poynter’s “false” rating or
20
      IFCN certification, the RICO claim would still fail because Poynter has no CHD property.
21
              CHD also cites a single, non-binding case as support for the proposition that a wire fraud
22

23    claim is properly pled where it alleges the defendant caused money to go to the defendant’s

24    “associates.” See Opposition at 14. In United States v. Rezko, the court determined that the

25

26

27
      10
        CHD cites Feminist Women’s Health Ctr. v. Roberts, No. C86-161Z, 1989 WL 56017, at *7
      (W.D. Wash. May 5, 1989) (see Opposition at 19), but there the court rejected an attempt to use
28    the underlying conspiracy to buttress its statements establishing the predicate acts. Id.
                                                      - 14 -
     CASE NO.: 3:20-CV-05787-SI                                   THE POYNTER INSTITUTE FOR MEDIA
                                                                  STUDIES, INC.’S MOTION TO DISMISS
                                                                  VERIFIED SECOND AMENDED COMPLAINT
            Case 3:20-cv-05787-SI Document 73 Filed 03/05/21 Page 20 of 22




 1    elements of wire fraud had been sufficiently pled in the indictment, but its analysis of financial

 2    gain pertained, not to wire fraud, but to whether the indictment sufficiently alleged a “private
 3
      gain” under the Honest Services Act, if the defendant’s associates received a portion of diverted
 4
      funds. See No. 05 CR 691, 2007 WL 2904014, at *5 (N.D. Ill. Oct. 2, 2007). Clearly, that federal
 5
      act is not at issue, nor has CHD alleged any such diversion of funds. Rezko in fact distinguished a
 6
      case in which the court held an indictment was not adequately pled where it failed to allege the
 7

 8    defendant had knowledge of a kick-back scheme. See Rezko, 2007 WL 2904014 at *4. All told,

 9    CHD has not plausibly pled anything establishing willful participation in a predicate act of fraud.
10            D.     The Declaratory Relief Would Unconstitutionally Restrain Protected Speech.
11
              CHD’s request for injunctive/declaratory relief asks this Court to choose sides in the public
12
      debate on vaccines. CHD admits it seeks a prior restraint prohibiting Poynter from performing
13
      future fact-checks on its posts. See Opposition at 20-21. But the Supreme Court is resolute: prior
14

15    restraints are the “most serious and the least tolerable infringement on First Amendment rights.”

16    Neb. Press Ass’n v. Stuart, 427 U.S. 539, 558-59 (1976) (an “injunction operates, not to redress

17    alleged private wrongs, but to suppress, on the basis of previous publications, distribution” of
18    future speech). CHD argues its request is “narrowly-tailored,” citing a single, inapplicable case,
19
      Planned Parenthood Fed’n of Am, Inc. v. Ctr. For Med. Progress, No. 16-cv-00236-WHO, 2020
20
      WL 2065700 (N.D. Cal. Apr. 29, 2020). See Opposition at 21. That case did not involve First
21
      Amendment speech rights, but did enjoin trespass, non-consensual recordings by anti-abortion
22

23    activists, and misrepresenting identities. See id. at *17-23. In short, CHD wants this Court to

24    elevate its speech and suppress Poynter’s. It must reject that invitation.

25    IV.    CONCLUSION
26            For the foregoing reasons, and for those in Poynter’s Memo, Poynter’s Motion to Dismiss
27    the SAC should be granted with prejudice.
28
                                                      - 15 -
     CASE NO.: 3:20-CV-05787-SI                                   THE POYNTER INSTITUTE FOR MEDIA
                                                                  STUDIES, INC.’S MOTION TO DISMISS
                                                                  VERIFIED SECOND AMENDED COMPLAINT
           Case 3:20-cv-05787-SI Document 73 Filed 03/05/21 Page 21 of 22




 1    Dated: March 5, 2021                     JASSY VICK CAROLAN LLP
                                                By: /s/ Kevin L. Vick
 2                                                   KEVIN L. VICK
 3
                                               THOMAS & LOCICERO PL
 4                                              By: /s/ Carol Jean LoCicero
                                                    CAROL JEAN LOCICERO
 5
                                                Attorneys for Defendant, The Poynter Institute
 6                                              for Media Studies, Inc.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            - 16 -
     CASE NO.: 3:20-CV-05787-SI                       THE POYNTER INSTITUTE FOR MEDIA
                                                      STUDIES, INC.’S MOTION TO DISMISS
                                                      VERIFIED SECOND AMENDED COMPLAINT
           Case 3:20-cv-05787-SI Document 73 Filed 03/05/21 Page 22 of 22




 1                                       SIGNATURE ATTESTATION

 2             I am the ECF User whose identification and password are being used to file the foregoing.

 3   Pursuant to Civil Local Rule 5-1(i), I hereby attest that the other signatures have concurred in this
 4
     filing.
 5
      Dated: March 5, 2021                                  By:   /s/ Kevin L. Vick
 6                                                                 Kevin L. Vick
 7
                                         CERTIFICATE OF SERVICE
 8
               I hereby certify that on March 5, 2021, I electronically filed the above document with the
 9
     Clerk of the Court using CM/ECF which will send electronic notification of such filing to all
10

11   registered counsel.

12    Dated: March 5, 2021                                  By:   /s/ Kevin L. Vick
                                                                   Kevin L. Vick
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                       - 17 -
28   CASE NO.: 3:20-CV-05787-SI                                    THE POYNTER INSTITUTE FOR MEDIA
                                                                   STUDIES, INC.’S REPLY MEMORANDUM IN
                                                                   SUPPORT OF ITS MOTION TO DISMISS
                                                                   VERIFIED SECOND AMENDED COMPLAINT
